Citation Nr: 0415685	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  99-23 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial rating for a low back disability in 
excess of 20 percent from September 1, 1996 to May 15, 2001, 
and in excess of 40 percent from May 16, 2001.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Blackmon, Counsel


INTRODUCTION

The veteran served on active duty from November 1970 to June 
1972, and from January 1974 to August 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
which, inter alia, granted service connection for a low back 
disability then evaluated as 10 percent disabling, effective 
from September 1, 1996.    

The record discloses that during the pendency of this appeal, 
the RO granted a higher initial rating evaluation of 20 
percent effective from September 1, 1996.  The RO also 
determined that a rating of 40 percent was warranted for the 
back disability from May 16, 2001.  In light of the 
adjudicative action taken by the RO in this case, the Board 
finds that the issue on appeal is more appropriately 
characterized as noted on the title page. 


REMAND

In conjunction with a March 2003 review of this matter, the 
Board determined that VA examination was warranted in order 
to adequately assess the nature and severity of the veteran's 
current back disorder.  However, the regulatory authority 
under which the Board sought to complete such development was 
subsequently determined to be invalid.  As a result, the 
Board thereafter remanded this matter to accomplish such 
development.  Unfortunately, the specific request for medical 
examination, while referenced in the context of the remand, 
was not included among the listed remand instructions.  
Consequently, this matter must again be returned to the RO 
for action.

In consideration of the foregoing, the Board has determined 
that further development is warranted in this matter prior to 
the Board's review.  While the Board regrets the further 
delay that remand of this case will cause, due process 
requires such action.  Moreover, the action taken will permit 
full consideration of the veteran's appeal.  Accordingly, 
this case is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C. for the following action:

1.  The RO must review the claims file and 
ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 (VCAA) 
have been satisfied.  38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

2.  The RO is requested to furnish the 
veteran the appropriate release of 
information forms in order to obtain copies 
of any VA and private medical records 
pertaining to treatment for his back 
disability subsequent to July 2002 which have 
not been previously submitted. 

3.  The RO should schedule the veteran for VA 
orthopedic and neurological examinations to 
determine the nature and extent of disability 
resulting from the veteran's osteoarthritis 
and discogenic disease of the lumbar spine.  
In conjunction with the examination and 
review of the claims folder, the examiner(s) 
should comment on the severity of each 
neurological sign or symptom that is shown on 
examination or indicated by the record.  The 
examiner(s) should also comment on the 
frequency and duration of any incapacitating 
episodes resulting from symptoms or signs due 
to intervertebral disc syndrome that have 
required bed rest prescribed by a physician 
and/or treatment by a physician.  The claims 
folder must be made available to the examiner 
for review in conjunction with the 
examination, and this fact should be so noted 
in the examination report.  A rationale 
should be provided for any opinion expressed.

4.  The RO should then readjudicate the issue 
on appeal.  In the event that any action 
taken remains adverse to the veteran, he and 
his representative should be provided with a 
supplemental statement of the case, and an 
opportunity to respond.  Thereafter, subject 
to current appellate procedures, the case 
should again be returned to the Board for 
further appellate consideration. 

The Board intimates no opinion, legal or factual, as to the 
ultimate disposition warranted in this matter.  The veteran 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

	           

                  
_________________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




